Citation Nr: 1024685	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 
1992. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

Although the Veteran's claim for service connection for PTSD was 
previously denied in April 2002, the claim currently on appeal 
has not been characterized by the Board as an attempt to reopen a 
previously denied claim.  Since the Veteran's filing to reopen in 
July 2005, the RO received from service the service department in 
October 2008 service personnel records that are relevant insofar 
as they confirm the Veteran's prior assertions as to unit and 
types of assignment prior to and during the Persian Gulf War, and 
are consistent with certain service personnel records and lay 
statements received from the Veteran with her July 2005 claim to 
reopen.  As such, the claim for service connection for PTSD is to 
be readjudicated as a new claim without the requirement that new 
and material evidence be received.  See 38 C.F.R. § 3.156(c) (New 
and material evidence-Service department records).

The Veteran's psychiatric disability for which she seeks service 
connection has been variously diagnosed over the course of many 
years.  The Veteran has no special medical expertise and is not 
competent to provide a diagnosis that would require application 
of medical expertise to the facts she has asserted, such as her 
description of history and symptoms.  Thus, the Board has 
construed her claim for service connection based on her 
reasonable expectations as a non-expert claimant, as reflected on 
the title page of this decision.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009)

The Veteran provided testimony at an October 2009 hearing before 
the undersigned Acting Veterans Law Judge.  
 

FINDING OF FACT

The Veteran is diagnosed by competent medical evidence as having 
PTSD related to corroborated in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim for 
service connection for PTSD, which constitutes a complete grant 
of the benefit sought on appeal.  As such, no discussion of VA's 
duty to notify or assist is necessary.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997); 38 C.F.R. §§ 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
combat with the enemy, as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, the Veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing evidence 
to the contrary, as long as the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).   As the record does not show 
nor does the Veteran contend that she participated in combat, the 
Board concludes that these provisions do not apply in this case.  

If VA determines either that the Veteran did not engage in combat 
with the enemy or that the Veteran did engage in combat, but that 
the alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his or her testimony must 
be corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may be 
implied by the evidence of record. A Veteran need not 
substantiate his actual presence during the stressor event; the 
fact that the Veteran was assigned to and stationed with a unit 
that was present while such an event occurred may strongly 
suggest that he or she was, in fact, exposed to the stressor 
event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a posttraumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
Gallegos v. Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 
Vet. App. 272, 276 (1999); 38 C.F.R. § 3.304(f)(4).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Veteran's period of active service from October 1989 to 
October 1992 included a period of service in South West Asia 
during the Persian Gulf War, from October 1990 to April 1991.

The Veteran asserts that she has current psychiatric disability 
attributable to a sexual assault, which she fended off, made upon 
her by a platoon sergeant during basic training; intense daily 
sexual harassment during her period of service in South West Asia 
theater during the Persian Gulf War; and a specific incident in 
which a serviceman watched her in the shower.

VA records of treatment in May 1994 reflect that the Veteran was 
seen for an intake appointment for a women's PTSD program.  She 
was introduced into a women's stress management group by a VA 
staff psychologist and supervising psychologist in June 1994.  
Records of the Veteran having attended the group in August and 
September 1994 are associated with the claims file.  

A coworker of the Veteran's at VA from 1994 to 1997 described the 
Veteran's inability to deal with people in performing her work 
duties during this time period.  The Veteran was noted to have 
transferred to the post office in 1997.

In a May 2005 written statement, a fellow service-woman of the 
Veteran's in the Persian Gulf recounted that both she and the 
Veteran had spoken to a platoon sergeant (whom she named 
specifically) after a serviceman was peeking through the shower 
door as the Veteran showered.  She described the platoon sergeant 
as persuading the Veteran not to report the incident, and 
described the Veteran as becoming very reserved after the 
incident occurred.

In a May 2006 letter, the supervising VA psychologist who 
admitted the Veteran to the women's PTSD program in May 1994 (see 
above) wrote that the Veteran had participated in PTSD treatment 
at the New Orleans VAMC for several years.  It was noted that 
prior to beginning treatment, the Veteran underwent a 
comprehensive PTSD assessment.  The psychologist opined that the 
Veteran met the full criteria for PTSD, including sexual trauma 
and threat to physical integrity while serving in a war zone.
 
In a June 2006 letter, the Veteran's sister wrote that the 
Veteran had taken on a tremendous change since coming home from 
the military, including a loss of motivation and ability to 
interact socially with others and a loss of interest in 
activities she used to enjoy.  A letter from the Veteran's mother 
dated in February 2005 is to similar effect.  

In a March 2009 written statement, a fellow service-woman who 
served in basic training with the Veteran as a ranger buddy 
recounted that a platoon sergeant on one occasion separated the 
Veteran from the rest of her unit.  She recounted that the 
Veteran later confided in her that the platoon sergeant had made 
unwanted sexual advances toward her.  She recalled that the 
Veteran appeared very hurt and angry about what happened to her.

In a May 2009 written statement, a fellow service-woman recounted 
that she and the Veteran were two of only a few women deployed 
with their unit in support of Operation Desert Storm.  She 
recounted witnessing the Veteran being subject to intense and 
daily sexual harassment.  She further recounted a specific 
incident in which a serviceman had watched the Veteran through a 
shower door while she took a shower, thereby upsetting the 
Veteran greatly.  

In a letter dated in September 2009, a VA clinician diagnosed the 
Veteran as having PTSD attributable to military sexual trauma.  
The clinician recounted that the Veteran had been followed by a 
New Orleans VA psychiatrist for the past several years for 
medication management, as well as by the clinician who wrote the 
letter, for PTSD symptoms related to her military sexual trauma 
and surviving in a combat zone and fearing for her life due to 
the potential threat of getting injured or killed.  

There are of record diagnoses of PTSD attributable to the above-
described incidents of sexual assault and sexual harassment, and 
several credible and consistent lay statements corroborating the 
claimed stressors.  There is contemporaneous evidence of PTSD as 
early as 1994, shortly after discharge from service, and credible 
accounts of continuity of symptomatology since that time.  
Accordingly, the criteria for service connection for PTSD are 
met, and, in the absence of significant countervailing evidence, 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


